Case: 1:20-cv-07837 Document #: 1 Filed: 12/31/20 Page 1 of 5 PageID #:1



UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS
                                             )
NEON UNDERWRITING, LTD., a/s/o Shediac       )
Lobster Shop Ltd., and SHEDIAC LOBSTER SHOP, )
LTD.,                                        )                      20 Civ. (        )
                                             )
                              Plaintiffs,    )
                                             )                       COMPLAINT
                      - v. -                 )
                                             )                JURY TRIAL DEMANDED
PFS LOGISTICS, LLC; PREFERRED FREEZER        )
SERVICES OF RAYNHAM, LLC; LINEAGE            )
LOGISTICS, LLC as successor-in-interest of   )
Preferred Freezer Services of Raynham, LLC;  )
GLOBALTRANZ ENTERPRISES, INC.; and MD )
END GLOBAL, INC.,                            )
                                             )
                              Defendants.    )
                                             )

              Plaintiffs, Neon Underwriting, Ltd. (“Neon”) and Shediac Lobster Shop, Ltd.

(“Shediac”), by and through their undersigned attorneys, allege the following upon information

and belief:

                                     INTRODUCTION

              1.     This is an action for breach of contract of interstate motor carriage arising

from the non-delivery of 29,230 pounds (lbs.) of frozen raw lobster tail (“Cargo”) owned by

Shediac, insured by Neon, and tendered to PFS Logistics, LLC (“PFS Logistics”), Preferred

Freezer Services of Raynham, LLC (“PFS Raynham”), GlobalTranz Enterprises, Inc.

(“GlobalTranz”), and MD End Global, Inc. (“MD End”) for interstate motor carriage from

Raynham, Massachusetts to Chicago, Illinois.

                                          PARTIES

              2.     Shediac was and is a Canadian corporation with an office for the transaction

of business at 261 Main Street, Shediac, NB, E4P 2A6.

              3.     Shediac owned the Cargo.
Case: 1:20-cv-07837 Document #: 1 Filed: 12/31/20 Page 2 of 5 PageID #:2


               4.      Neon was and is a corporation organized under the law of the United

Kingdom with an office for the transaction of business at 20 Gracechurch Street, London, EC3V

0BG.

               5.      Neon insured the Cargo, paid Shediac’s losses resulting from the incident

detailed herein, and is thereby subrogated to Shediac’s rights to the extent of that payment.

               6.      Shediac and Neon bring this action on their own behalves and as agents or

trustees on behalf of all having an interest in the subject shipment.

               7.      At all relevant times, PFS Logistics was and is a New Jersey corporation

with an office for the transaction of business at 200 Polar Way, Jersey City, New Jersey 07035.

               8.      At all relevant times, PFS Logistics was and is registered with the United

States Department of Transportation as an interstate motor carrier with U.S.D.O.T. number

1892497 and maintains shipping routes through the State of Illinois.

               9.      At all relevant times, PFS Raynham was a New Jersey corporation with an

office for the transaction of business at 571 Paramount Drive, Raynham, Massachusetts 02767.

               10.     At all relevant times, PFS Raynham operated a cold storage warehouse in

Raynham, Massachusetts, where the subject shipment of Cargo originated, and issued the PFS Bill

of Lading discussed infra.

               11.     On information and belief, Lineage Logistics, LLC (“Lineage”) acquired

PFS Raynham in May 2019 and is, accordingly, said entity’s successor-in-interest.

               12.     PFS Logistics, PFS Raynham, and Lineage will hereafter be collectively

referred to as PFS.

               13.     GlobalTranz was and is an Arizona corporation with an office for the

transaction of business at 7350 N. Dobson Road, Suite 130, Scottsdale, Arizona.

               14.     GlobalTranz was and is registered with the United States Department of

Transportation as an interstate motor carrier with U.S.D.O.T. number 2233025.


                                                  2
Case: 1:20-cv-07837 Document #: 1 Filed: 12/31/20 Page 3 of 5 PageID #:3


               15.     GlobalTranz was subcontracted to provide interstate motor carriage of the

Cargo and maintains shipping routes through the State of Illinois.

               16.     MD End was and is an Illinois corporation with an office for the transaction

of business at 2700 Patriot Boulevard, Suite 2525, Glenview, Illinois 60026.

               17.     MD End was and is registered with the United States Department of

Transportation as an interstate motor carrier with U.S.D.O.T. number 3060502.

               18.     MD End was subcontracted to provide interstate motor carriage of the Cargo

and maintains shipping routes through the State of Illinois.

                                  JURISDICTION & VENUE

               19.     This action involves interstate transportation of goods by motor carrier.

This Honorable Court has jurisdiction and venue is proper pursuant to 49 U.S.C. § 14706(d) (the

“Carmack Amendment”) and 28 U.S.C. § 1331 and 1337(a).

                                        BACKGROUND

               20.     In January 2019, Shediac hired PFS to transport the Cargo from PFS

Raynham’s cold storage warehouse in Raynham, Massachusetts operated by PFS Raynham

(“Raynham Warehouse”) to a cold storage warehouse in Chicago, Illinois operated by non-party,

Preferred Freezer Services of Chicago III, LLC (“Chicago Warehouse”).

               21.     PFS issued Bill of Lading No. 4534500 (“PFS Bill of Lading”) to cover the

subject from the Raynham Warehouse to the Chicago Warehouse.

               22.     The PFS Bill of Lading names PFS Logistics as “Carrier” and was issued

by PFS Raynham on its letterhead.

               23.     On or about 2 January 2019, PFS subcontracted the Cargo’s carriage to

GlobalTranz and entered a Rate Confirmation Agreement with GlobalTranz to cover the subject

shipment.

               24.     The PFS-GlobalTranz Rate Confirmation names GlobalTranz as “Carrier”.


                                                 3
Case: 1:20-cv-07837 Document #: 1 Filed: 12/31/20 Page 4 of 5 PageID #:4


               25.        Thereafter, GlobalTranz subcontracted the Cargo’s carriage to MD End, an

entity with which MD End maintained a Broker-Carrier Agreement.

               26.        GlobalTranz entered a Rate Confirmation Agreement with MD End, which

named MD End as “Carrier”.

               27.        On 4 January 2019, MD End – on its own behalf and on behalf of

GlobalTranz and PFS – accepted 26 pallets of the Cargo, which was then in good order and

condition, at the Raynham Warehouse, accepted the PFS Bill of Lading to cover the subject

shipment, and agreed to carry the Cargo to the Chicago Warehouse on its own behalf as well as on

behalf of GlobalTranz and PFS.

               28.        On 8 January 2019, MD End delivered only two and a partial pallet of the

Cargo to the Chicago Warehouse.

               29.        The rest of the Cargo was never located nor delivered.

               30.        As a result of the non-delivery of the Cargo, Shediac sustained damaged, as

nearly as can now be determined, in the amount of $534,382.50.

               31.        Shediac submitted a claim to Neon for its losses.

               32.        Neon paid Shediac $534,382.50 to settle its claim, less Shediac’s

deductible, and Neon thereby became subrogated to Shediac’s rights to the extent of that payment.

               33.        Shediac retains uninsured losses in the amount of its deductible.

                     CAUSE OF ACTION AGAINST ALL DEFENDANTS –
                      BREACH OF CONTRACT OF MOTOR CARRIAGE
                      GOVERNED BY THE CARMACK AMENDMENT

               34.        Paragraphs 1 through 33 are incorporated by reference as though fully set

forth at length herein.

               35.        As motor carriers of goods for hire (or the successor-in-interest thereof),

Defendants were obligated by the Carmack Amendment, the terms of the PFS Bill of Lading, the

PFS-GlobalTranz Rate Confirmation Agreement, and the GlobalTranz-MD End Rate


                                                    4
Case: 1:20-cv-07837 Document #: 1 Filed: 12/31/20 Page 5 of 5 PageID #:5


Confirmation Agreement to properly and safely transport, handle, carry, keep, care for, discharge,

and deliver the Cargo in the same good order and condition as when received by them.

               36.     Defendants breached those duties by failing to deliver the Cargo in the same

good order and condition as when received by them.

               37.     As a direct and proximate cause of Defendants’ breaches of their aforesaid

duties, Plaintiffs sustained damages, as nearly can now be determined, no part of which has been

paid although duly demanded, in the sum of $534,382.50.

               WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants,

jointly and severally, in the sum of $534,382.50, plus interest, costs, disbursements, and such other

and further relief as this Court may deem just and proper.

                                     JURY TRIAL DEMAND

               Plaintiffs hereby respectfully demand a jury trial on all issues so triable.


Dated: Chicago, Illinois                       FRANCO MORONEY BUENIK, LLC
       December 31, 2020                       Attorneys for Plaintiffs



                                          By:________________________________________
                                              Andrew J. Bush
                                              500 West Madison Street, Suite 2440
                                              Chicago, Illinois 60661-2510
                                              Tel.: (312)-466-7265
                                              Email: Andrew.bush@francomoroney.com




                                                  5
